Dear Chief Louviere:
This office is in receipt of your recent opinion request where you provide the following issue for our review:
     When does a municipal police officer become eligible to collect supplemental compensation paid for by the State of Louisiana?
LSA-R.S. 33:2218.2 provides the relevant language concerning the issue of supplemental compensation paid by the state.  The statute provides the following in pertinent part:
     A. In addition to the compensation now paid by any municipality or by the Chitimacha Tribe of Louisiana, hereinafter referred to as "tribe" or "tribal", included in this Subpart to any police officer, every police officer employed by any municipality or tribe which employs one or more police officers who devotes his full working time to law enforcement and for those hired after March 31, 1986, who have completed and passed a council certified training program as provided in R.S.  40:2405, shall be paid by the state extra compensation as follows:
*   *   *   *   *
     C. For purposes of this Subpart, a municipal or tribal police officer entitled to additional pay out of state funds shall mean and refer to:
     (1) Any person employed on a full-time basis by a municipality or tribe and all of whose compensation out of public funds is paid solely from municipal or tribal funds for full-time work as a duly commissioned law enforcement officer for the performance of primary duties which encompass the enforcement of state laws and municipal or tribal ordinances, including actual enforcement of state and local traffic laws, the making of physical arrests, testifying in court, bearing arms and other like functions.
In Attorney General Opinion 94-265 this office examined the statute cited above and stated the requirements that must be satisfied in order to qualify for the extra compensation as the following:
     1.   Each officer is required to be duly commissioned by a municipal police department.
     2.   Each officer must be responsible for general law enforcement of both state and local laws.
     3.   Each officer must be employed on a full-time basis.
     4.   The salaries of each officer must be paid totally from municipal funds.
     5.   Each officer must have the authority to carry a weapon, and engage in similar functions common to those persons engaged in general law enforcement.
Applying the law to the facts as presented in your opinion request, we conclude that this officer should be paid supplemental compensation from October 13, 1994, if as of that date, he met all the requirements of LSA-R.S. 33:2218.2.
Should you have any further inquiries in which we may be of assistance, please contact this office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: __________________________________ KERRY KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released: October 2, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL